Since the trial of the defendant in the court below the statute under which he was convicted has been repealed. The repealing statute does not except from its operation offenses already *Page 38 
(21)  committed. The appeal vacates the judgment, and there is now no law under which judgment can be pronounced against the defendant.
Judgment must therefore be arrested.
PER CURIAM.                                   Judgment arrested.
Cited: S. v. Brodnax, post, 43; S. v. Long, 78 N.C. 572; S. v.Williams, 97 N.C. 456; S. v. Perkins, 141 N.C. 798.